DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/16/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/16/2022. In particular, original Claims 28 and 44 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 28, 31-32, 36, 38, and 42-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yasukawa et al (WO 2007/029533, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action).

.

Claims 28, 31-33, 36, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oshiyama et al (JP 2008016827, cited on IDS filed 11/12/2019, see attached English language translation).

Regarding claim 28, Oshiyama et al discloses the following phosphorescent metal complex ([0018] – Formula (1A)):

    PNG
    media_image1.png
    186
    315
    media_image1.png
    Greyscale
,
where ZB is a cyclopentyl or cyclohexyl group ([0066]). The group R4 represents a substituent with a steric parameter (Es) value of 0.0.5 or less located at the ortho position of the ring bonded to the imidazole ring of the metal complex ([0019]). As the substituent R4, the reference discloses substituents such as CH3 (Es value of -1.24).  The ring ZB can be further substituted with groups such as methyl or ethyl. Thus, the reference discloses a substituent given by recited Formula (I), where Z is a  cyclopentyl or a cyclohexyl ring; the recited group R1 is methyl or ethyl; and the recited integer ns is zero (0).
Ring ZA is a benzene or a pyridine ring ([0051] and [0067]); the integer m3 is three (3) ([0019]); the integer m4 is zero (0); the groups R2 and R3 are a substituent; the integer n2 is zero 2 is a group 8 to group 10 metal of the periodic table ([0019]).
It is noted that in compound discussed above, ring Z21 in recited Formula (2) is an imidazole and ns in Formula (I) is zero (0), while the claims require that ns in Formula (I) is 1 to 6. However, Formula (1A) in the reference is but one embodiment and attention is directed to Formula (1) ([0016]), i.e.

    PNG
    media_image2.png
    255
    414
    media_image2.png
    Greyscale
,
where B1-B5 are C or N, where at least one B1 to B5 is N ([0017]). Accordingly, the disclosure of the reference is not limited to an imidazole ring and therefore, the integer ns of the claims can be zero (0).
From the discussion above, the reference discloses a metal complex given by recited Formula (2), i.e.

    PNG
    media_image3.png
    205
    370
    media_image3.png
    Greyscale
,
21 is a group 8 to group 10 metal, A21 is C; A22 is C; A23 is N or C, the integer k is three (3); Z21 is an aromatic nitrogen-containing heterocyclic group; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring or an aromatic heterocyclic ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 31, Oshiyama et al teaches all the claim limitations as set forth above. Given that in the present claims, the recited integer ns can be zero (0), the claims do not require the recited group R2 and R3, and therefore the reference discloses the compound of the present claims.

Regarding claim 32, Oshiyama et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is a cyclopentyl or cyclohexyl group.

Regarding claim 33, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (3), i.e.

    PNG
    media_image4.png
    250
    418
    media_image4.png
    Greyscale
,
where M31 is a group 8 to group 10 metal of the periodic table; the integer k is three (3), the integer l is zero (0); the recited groups R33-R36 are H, the integer n is zero (0); A31 is C; A32 is N, the integer m is one (1); and S32 is given by recited Formula (1) of the claims.

Regarding claim 36, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a metal complex given by recited Formula (7), i.e.

    PNG
    media_image5.png
    235
    392
    media_image5.png
    Greyscale
,
where M71 is a group 8 to group 10 metal of the periodic table; the recited groups R73 to R76 are H; and the recited integer n is zero (0). The recited group A71 is C; the groups A72 and D73 are N; 71 and D72 are carbon; the recited integer m is one (1); S72 is given by recited formula (1); the recited integer k is three (3) and the recited integer l is zero (0).
	
Regarding claim 44, Oshiyama et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Page 3). The light emitting device comprises the following phosphorescent metal complex ([0018] – Formula (1A):

    PNG
    media_image1.png
    186
    315
    media_image1.png
    Greyscale
,
where ZB is a cyclopentyl or cyclohexyl group ([0066]). The group R4 represents a substituent with a steric parameter (Es) value of 0.0.5 or less located at the ortho position of the ring bonded to the imidazole ring of the metal complex ([0019]). As the substituent R4, the reference discloses substituents such as CH3 (Es value of -1.24).  The ring ZB can be further substituted with groups such as methyl or ethyl. Thus, the reference discloses a substituent given by recited Formula (I), where Z is a  cyclopentyl or a cyclohexyl ring; the recited group R1 is methyl or ethyl; and the recited integer ns is zero (0).
Ring ZA is a benzene or a pyridine ring ([0051] and [0067]); the integer m3 is three (3) ([0019]); the integer m4 is zero (0); the groups R2 and R3 are a substituent; the integer n2 is zero (0) ([0019]); the integer n3 is zero (0); and M2 is a group 8 to group 10 metal of the periodic table ([0019]).
21 in recited Formula (2) is an imidazole and ns in Formula (I) is zero (0), while the claims require that ns in Formula (I) is 1 to 6. However, Formula (1A) in the reference is but one embodiment and attention is directed to Formula (1) ([0016]), i.e.

    PNG
    media_image2.png
    255
    414
    media_image2.png
    Greyscale
,
where B1-B5 are C or N, where at least one B1 to B5 is N ([0017]). Accordingly, the disclosure of the reference is not limited to an imidazole ring and therefore, the integer ns of the claims can be zero (0).
From the discussion above, the reference discloses a metal complex given by recited Formula (2), i.e.

    PNG
    media_image3.png
    205
    370
    media_image3.png
    Greyscale
,
where M21 is a group 8 to group 10 metal, A21 is C; A22 is C; A23 is N or C, the integer k is three (3); Z21 is an aromatic nitrogen-containing heterocyclic group; the integer l is zero (0); and the 21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring or an aromatic heterocyclic ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 28 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knowles et al (US 2007/0190359).

Regarding claim 28, Knowles discloses the following compound (Page 13 – es 36):

    PNG
    media_image6.png
    278
    541
    media_image6.png
    Greyscale
.
The compound comprises a substituent where in recited Formula (I), ns is zero (0), and Z is a cyclohexyl group. The recited group R1 is H and not an alkyl as required by the present claims.  

    PNG
    media_image7.png
    377
    371
    media_image7.png
    Greyscale
,
where the group R1e is a hydrocarbyl or substituted hydrocarbyl ([0067]). Paragraph [0061] discloses substituted hydrocarbyl as cycloalkyl substituted with a C1-20 alkyl. Accordingly, the disclosure of the reference encompasses recited group R1 as a C1-20 alkyl.
	It is noted that the compound disclosed by the reference comprises an imidazole ring and the integer ns is zero (0), while the claims require that when the ring is an imidazole ns is an integer 1 to 6. However, the compound discussed above is but one embodiment and attention is directed to Paragraph [0065] which discloses the formula:

    PNG
    media_image8.png
    264
    281
    media_image8.png
    Greyscale
,
1a-q are selected from N or C. Thus, the disclosure of the reference encompasses other rings systems such as pyrazole.
	From the above, the reference discloses a compound given by recited Formula (A1), i.e.

    PNG
    media_image9.png
    283
    319
    media_image9.png
    Greyscale
,
where E1a and E1e are N and the remaining groups E are C. The recited groups R1a, R1b, R1c, R1d, R1f, R1g, R1h, and R1i are H. The recited group R1e is given by recited Formula (I).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



    PNG
    media_image10.png
    242
    274
    media_image10.png
    Greyscale
,
where the recited groups E1f to E1q are C; R1e is given recited Formula (I) and the remaining R’s are H.

Claims 28 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ise et al (US 2006/0073359).

The rejection is adequately set forth in Paragraph 14 of the Office Action mailed on 11/23/2021 and is incorporated here by reference.

Claims 28-30 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al (US 2003/0072964).

.

Allowable Subject Matter
Claims 37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 37 and 40 would be allowable over the “closest” prior art Yasukawa et al (WO 2007/029533, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action), Oshiyama et al (JP 200016827, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action), Knowles et al (US 2007/0190359), Ise et al (US 2006/0073359), and Kwong et al (US 2003/0072964)for the reasons set forth below.

Regarding claim 37, Yasukawa et al discloses the compound:

    PNG
    media_image11.png
    440
    512
    media_image11.png
    Greyscale
,
i.e. a compound containing a pyrazole ring, while claim 37 requires an imidazole ring. Furthermore, for an imidazole ring, the claims require that ns in instant Formula (1) is one (1), s is zero (0). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 37, Oshiyama et al discloses the compound:

    PNG
    media_image1.png
    186
    315
    media_image1.png
    Greyscale
.
This compound possesses an imidazole ring and where ns in instant formula (1) is zero (0). Claim 37 requires an imidazole ring and further requires that ns in instant formula (1) is in the range of 1 to 6. Accordingly, the reference does not disclose or suggest the compound as required by instant claim 37.

Regarding claim 37, Knowles discloses the following compound (Page 13 – es 36):

    PNG
    media_image6.png
    278
    541
    media_image6.png
    Greyscale
.
which is a compound not encompassed by Formula (9). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 37, Ise et al discloses the following compound:

    PNG
    media_image12.png
    527
    590
    media_image12.png
    Greyscale
,
which is a compound not encompassed by Formula (9). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 37, Kwong et al discloses a metal complex comprising the following ligand ([0019]):

    PNG
    media_image13.png
    202
    130
    media_image13.png
    Greyscale
,
which is a compound not encompassed by Formula (9). Accordingly, the reference does not disclose or suggest the compound of the present claims.



    PNG
    media_image11.png
    440
    512
    media_image11.png
    Greyscale
,
which is a compound not encompassed by Formula (18). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 40, Oshiyama et al discloses the compound:

    PNG
    media_image1.png
    186
    315
    media_image1.png
    Greyscale
.
which is a compound not encompassed by Formula (18). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 40, Knowles discloses the following compound (Page 13 – es 36):

    PNG
    media_image6.png
    278
    541
    media_image6.png
    Greyscale
.
which is a compound not encompassed by Formula (18). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 40, Ise et al discloses the following compound:

    PNG
    media_image12.png
    527
    590
    media_image12.png
    Greyscale
,
which is a compound not encompassed by Formula (18). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Regarding claim 40, Kwong et al discloses a metal complex comprising the following ligand ([0019]):

    PNG
    media_image13.png
    202
    130
    media_image13.png
    Greyscale
,
which is a compound not encompassed by Formula (18). Accordingly, the reference does not disclose or suggest the compound of the present claims.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) rejection as set forth in the previous Office Action are hereby withdrawn.

In light of the properly filed terminal disclaimer, filed on 2/16/2022, the double patenting rejection as set forth in the previous Office Action is hereby withdrawn.

Regarding the rejection of the claims over Yasukawa, Applicants argue that the rejection is based on impermissible hindsight. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that the sole recitation of Yasukawa that the Examiner relies on to teach the complex substituent of instant formula (I) is “these groups may be further substituted” in Paragraph [0048] of the reference and the very specific substituent of instant formula (1) is not reflected in the long list of generic substituents disclosed by the reference. However, while the reference does not disclose the specific substituent of recited formula (1), the fact remains that the reference discloses that the substituents can be further substituted with substituents and thereby the reference discloses the substituent of the present claims.

Applicants argue that Yasukawa does not specifically teach alkyl-substituted cycloalkyls nor does the reference exemplify any alkyl group substituted with a cycloalkyl group or any cycloalkyl group substituted with an alkyl group. However, as discussed above, while the reference does not disclose the specific substituent of recited formula (1), the fact remains that the reference discloses that the substituents can be further substituted with substituents and thereby the reference discloses the substituent of the present claims.

Applicants argue that Yasukawa does not teach or suggest the specific substitution of instant formula (1) nor does the reference take into account that many of the substituents taught by Yasukawa are generic. However, as discussed above, while the reference does not disclose 

Applicants argue that there is no particular teaching in Yasukawa that would lead one of ordinary skill in the art to select the alkyl substituted cycloalkyl of instant Formula (1) form all the possible substituents disclosed by the reference. However, as discussed above, it is the Examiner’s position absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to select the substituents disclosed by the reference, including those instantly claimed and thereby arrived at the claimed compound with a reasonable expectation of success.

Applicants argue that the rejection of the claims over Yasukawa is based on impermissible hindsight. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding Yasukawa and unexpected results of the instantly claimed compounds, Applicants point to Example 2 in the instant Specification which compares comparative compound (B-8) to inventive compound (A-8). Compounds (B-8) and (A-8) have the following formulas:

    PNG
    media_image14.png
    214
    432
    media_image14.png
    Greyscale

and therefore, it is clear that the comparison is a proper side-by-side comparison.  However, it is significant to note that the inventive example is not commensurate in scope with the scope of the present claims. Specifically, claim 28 encompasses innumerable compounds given by instant Formula (2) comprising a substituent given by instant Formula (1), while the example only exemplifies a single compound encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by instant Formula (2) or only for the particular exemplified compound in the inventive example.

Regarding the rejection of the claims over Oshiyama, Applicants argue that one of ordinary skill in the art would appreciate that the unfavorable disruption in the conformation of ring ZB can be avoided by not placing two (2) substituents on a single ring carbon and therefore one of ordinary skill in the art would have no motivation based on the disclosure of the reference 1 to ring ZB. However, the fact remains that the reference discloses that ring ZB can be further substituted and the Examiner’s position remains absent evidence to the contrary it would have been obvious to one ordinary skill in the art to substitute the cycloalkyl ring ZB with an alkyl and thereby arrive at the claims compound with a reasonable expectation of success.

Regarding the rejection of the claims over Knowles, Applicants point to Example 12 of the instant Specification as evidence of unexpected results of the instant claimed compounds. Specifically, Applicants compare compounds having ligands given by Formula (A1) corresponding to formula gs1-1 of Knowles, i.e. comparative compounds ref1 to ref8, to inventive examples containing compounds 12-1 to 12-9. However, firstly it is noted that of the comparative and inventive examples, the only proper side-by-side comparisons are the following: comparison of comparative compound ref1 to inventive compounds 1-1 and 1-3; the comparison of comparative compound ref2 to inventive compound 1-2; and the comparison of comparative compound ref8 to inventive compound 1-9. The remaining comparative compounds differ from the inventive compounds in more than one (1) substituent and therefore cannot serve as proper comparison to the inventive compounds. 
Furthermore, it is significant to note that the inventive examples are not commensurate in scope with the scope of the present claims. Specifically, claim 28 encompasses innumerable compound given by instant Formula (A1) comprising a substituent given by instant Formula (1), while the examples only exemplify several compounds encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by instant Formula (A1) or only or the particular exemplified compounds in the inventive examples.

Regarding the rejection of claims over Ise et al, Applicants argue that the rejection is based on impermissible hindsight. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding Ise et al, Applicants argue that the very specific substituent of instant formula (1) is not obvious in light of the list of 40+ generic substituents disclosed in Paragraph [0043] of the reference. However, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses cyclopentyl and cyclohexyl group that can be further substituted with a group such as a C1-20 alkyl. Accordingly, it is the Examiner’s position that the reference does not disclose generic substituents but rather discloses specific cycloalkyl substituents that can be further substituted thereby obtaining the substituent given by Formula (1) of the present claims.

Applicants argue that Ise et al does not specifically teach alkyl substituted cycloalkyl, and instead the Examiner is relying a general teaching in the reference that any substituent disclosed in Paragraph [0043] can be substituted with any other substituent, and thus, a cycloalkyl group with an alkyl group represents 1,600 possible generic combinations. However, while the 

Applicants argue that there is no particular teaching in Ise that would lead one of ordinary skill in the art of select the alkyl-substituted cycloalkyl group of instant formula (1) from all the possible substituents disclosed by the reference. However, as discussed above, the Examiner’s position remains absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select the substituents disclosed by the reference, including those instantly claimed and thereby arrived at the claimed compound with a reasonable expectation of success.

Regarding of the rejection of claims over Ise et al, Applicants argue that the rejection is based on impermissible hindsight. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding Ise et al, as evidence of unexpected results, Applicants point to Example 4 in the instant Specification, where Compounds B-16 to B-18 are comparative compounds disclosed by the reference and are compared to inventive Compounds A-16 to A31. It is firstly noted that om Example 4 the proper side-by-side comparisons are: the comparison of comparative Compound B-16 to inventive compound A-18; the comparison of comparative compound B-18 to inventive Compound A-18; the comparison of comparative compound B-19 to inventive compound A-19; the comparison of comparative compound B-20 to inventive compound A-20; and the comparison of comparative compound B-21 to inventive compound A-21.  However, it is significant to note that the inventive compounds are not commensurate in scope with the scope of the claims. Specifically, claim 28 encompasses innumerable compounds given by instant Formula (14) comprising a substituent given by instant Formula (1) while the examples only exemplify several of the compounds encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by instant Formula (14) or only or the particular exemplified compounds in the inventive examples.

Regarding the rejection of the claims over Kwong et al, Applicants point to Examples 1 and 2 in the instant Specification as evidence of unexpected results. Specifically, Applicants compare the results obtained for comparative Compound B-1 to inventive compound A-1 as well as comparative Compound B-6 to inventive compound A-6. However, while these comparisons are proper side-by-side comparisons, it is noted that the inventive compounds are not commensurate in scope with the scope of the present claims. Specifically, claim 28 encompasses innumerable compound given by instant Formula (2) comprising a substituent given by instant 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767